Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00398-CR

                                     Mario ARTEAGA,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                From the 63rd Judicial District Court, Val Verde County, Texas
                                  Trial Court No. 12,278CR
                     The Honorable Enrique Fernandez, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED March 5, 2014.


                                               _____________________________
                                               Catherine Stone, Chief Justice